                       3:00-cr-30046-RM # 73      Page 1 of 11
                                                                                          E-FILED
                                                          Friday, 11 December, 2020 10:51:01 AM
                                                                     Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )        Case No. 00-30046
                                              )
STEVEN WAYNE MAISENBACHER,                    )
                                              )
      Defendant.                              )

                                     OPINION

RICHARD MILLS, United States District Judge:

      Defendant Steven Wayne Maisenbacher has filed an Emergency Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) based on “extraordinary

and compelling reasons” associated with the COVID-19 pandemic.

      The Defendant states he suffers from medical conditions that place him at

grave risk for severe illness or death if he contracts COVID-19, including diabetes,

hypertension and Chronic Obstructive Pulmonary Disease (“COPD”) and is

particularly susceptible to contracting the disease while housed in a crowded facility

with limited ability to take certain self-protective measures. He asks the Court to

reduce his sentence to time served or allow the remainder of his sentence to be served

in home confinement.



                                          1
                        3:00-cr-30046-RM # 73    Page 2 of 11




        The Government acknowledges the Defendant has serious health concerns but

asks the Court to deny the motion in order to protect the community.

                                I.    BACKGROUND

        On September 24, 2001, following guilty pleas to bank robbery, brandishing

a firearm during the bank robbery and possession of a firearm by a convicted felon,

the Defendant was sentenced to a total term of 324 months’ imprisonment followed

by five years’ supervised release. His current projected release date is August 30,

2023.

        The Defendant is 60 years old and is serving his sentence at Talladega FCI.

He has been in custody in connection with the present offenses since June 21, 2000,

or almost 246 months. He has also satisfied the monetary judgment in this case.

        According to the Bureau of Prisons (“BOP”) website, 154 federal inmates and

two BOP staff members have died of COVID-19. www.bop.gov/coronavirus (last

accessed December 11, 2020). There are 6,882 federal inmates and 1,743 BOP staff

who are currently positive for COVID-19. Id. Currently, 23,556 inmates and 2,199

staff have recovered. Id. There are 124,553 inmates at BOP-managed institutions,

along with approximately 36,000 BOP staff. Id.

        Talladega FCI has 36 inmates and 25 staff members who are currently positive

for COVID-19. Id. There has been one inmate death at Talladega due to COVID-

19. Id. The website reports that 144 inmates and 9 staff members at Talladega have

                                          2
                       3:00-cr-30046-RM # 73      Page 3 of 11




recovered.   Id.   Talladega FCI has 900 inmates, including 89 at the Camp.

www.bop.gov/locations/institutions/mil (last accessed December 11, 2020).

                                       II. DISCUSSION

                                                  (A)

      Under the First Step Act signed into law on December 21, 2018, defendants

are now authorized to file motions for compassionate release after first exhausting

administrative remedies within the BOP. See 18 U.S.C. § 3582(c)(1)(A). The law

provides the sentencing judge with jurisdiction to consider a defense motion for

reduction of sentence based on “extraordinary” or “compelling” reasons whenever

“the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or after “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.].” See 18 U.S.C. § 3582(c)(1)(A).

      The Defendant’s motion represents that he made a request for compassionate

release in writing to the Warden of his facility more than 30 days before filing his

motion. The Warden denied the Defendant’s request for compassionate release on

or about May 15, 2020. Accordingly, the Defendant has met the statutory exhaustion

requirement and his motion is ripe for review.

      The Court must also find that a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”


                                          3
                       3:00-cr-30046-RM # 73     Page 4 of 11




18 U.S.C. § 3582(c)(1)(A). The First Step Act does not say what “extraordinary and

compelling reasons” warrant a sentence reduction, but the compassionate release

statute directs the Court to consider the sentencing factors of 18 U.S.C. § 3553(a)

when deciding compassionate release motions. See 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Guideline policy statement has not been updated since

passage of the First Step Act to reflect that defendants (and not only the BOP) may

move for compassionate release but courts have turned to U.S.S.G. § 1B1.13 to

provide guidance on the “extraordinary and compelling reasons” that may warrant a

sentence reduction. See United States v. Weatherspoon, 2020 WL 3803035, at *3

(S.D. Ind. July 7, 2020) (citations omitted). The applicable guideline instructs that

the Court should consider the sentencing factors set forth in 18 U.S.C. § 3553(a)

when deciding a motion for compassionate release and the Court should not grant a

sentence reduction if the defendant poses a risk of danger to the community, as

defined in the Bail Reform Act. See U.S.S.G. § 1B1.13. The policy statement

provides examples of “extraordinary and compelling reasons” in the application

notes. These examples generally fall into four categories based on a defendant’s (1)

terminal illness, (2) debilitating physical or mental health condition, (3) advanced

age and deteriorating health in combination with the amount of time served, or (4)

compelling family circumstances. U.S.S.G. § 1B1.13 comment. n.1 (A)-(C).




                                         4
                      3:00-cr-30046-RM # 73        Page 5 of 11




      The commentary also includes a fifth catch-all provision for “extraordinary

and compelling reasons other than, or in combination with, the reasons described in

subdivisions (A) through (C),” as determined by the Bureau of Prisons. The policy

statement was last updated in November 2018 before the First Step Act was passed.

      On April 3, 2020, the Attorney General made the finding that emergency

conditions are materially affecting the functioning of the BOP, thereby allowing the

BOP Director to review all inmates for home confinement. The Attorney General’s

Memorandum explained that “inmates with a suitable confinement plan will

generally be appropriate candidates for home confinement rather than continued

detention at institutions in which COVID-19 is materially affecting their

operations.” There have been calls from legal experts for the Attorney General to

expand the home confinement program even further. Moreover, multiple United

States Senators have voiced concern over BOP’s attempts to curb the spread of the

virus and their non-responsiveness to the call to release medically vulnerable

inmates.

                                             (B)

      Certainly, the COVID-19 pandemic is in and of itself an extraordinary and

unprecedented event in our lifetimes. “The spread of the novel coronavirus, more

specifically COVID-19, has presented extraordinary and unprecedented challenges

for the nation and poses a serious issue for prisons.” United States v. Coles, 2020


                                         5
                        3:00-cr-30046-RM # 73      Page 6 of 11




WL 1976296, *6 (C.D. Ill. Apr. 24, 2020). Over 150 people in BOP custody have

died from COVID-19. However, “the mere existence of COVID-19 in society and

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

“Perhaps a prisoner could satisfy the extraordinary and compelling reasons

requirement by showing that his particular institution is facing a serious outbreak of

COVID-19 infections, the institution is unable to successfully contain the outbreak,

and his health condition places him at significant risk of complications should he

contract the virus.” United States v. Melgarejo, 2020 WL 2395982, at *3 (C.D. Ill.

May 12, 2020); see also United States v. Johnson, 2020 WL 2573239, at *4 (C.D.

Ill. May 21, 2020).

      Here, the Defendant’s health problems include hypoglycemia, Type 2 diabetes

and hepatitis C. Since he has been incarcerated, the Defendant has also been

diagnosed with COPD and hypertension. He is prescribed a Mometasone Furoate

220 MCG/Inh inhaler to take twice per day and an Albuterol Inhaler HFA (8.5 GM)

90 MCG/ACT to take as needed up to every four hours to treat his COPD. The

Defendant has been diagnosed with Type 2 diabetes since he was a child and is

prescribed two 1000 mg tabs of MetFORMIN tablets daily.

      The Defendant states that his vulnerability to COVID-19 is an extraordinary

and compelling reason for an immediate reduction to time served. Because of his


                                           6
                          3:00-cr-30046-RM # 73     Page 7 of 11




age and medical conditions, the Defendant runs a high risk of serious illness or death

if he contracts COVID-19. People in their sixties are in general at a higher risk for

serious illness than younger adults. www.cdc.gov/coronavirus/2019-ncov/specific-

groups/high-risk-complications/older-adults.html (last accessed December 4, 2020).

The Defendant’s COPD and Type 2 diabetes place him at an increased risk of severe

illness     from    the   virus.     www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed December 4, 2020.

The Defendant’s hypertension might place him at an increased risk. Id.

          The situation at Talladega FCI does not appear to be serious though perhaps

not as dire as it once was, with 36 inmates and 25 staff members who are currently

positive and 144 inmates and 9 staff members having recovered. Out of 900 inmates,

approximately 20% have tested positive for COVID-19 at some point while 4% are

currently positive. Accordingly, Talladega has apparently had a major outbreak and

continues to have a significant number of cases relative to the inmate population.

          The Defendant states that as a BOP inmate, it is impossible for him to follow

the CDC’s recommendations to protect himself from exposure to this highly

transmissible disease. He contends the risk of serious illness or death from a global

pandemic, along with the other relevant factors, presents an extraordinary and

compelling basis for a sentence reduction. Under Pepper v. United States, 562 U.S.




                                            7
                       3:00-cr-30046-RM # 73      Page 8 of 11




476, 490-93 (2011), the Court must also consider post-offense developments under

18 U.S.C. § 3553(a).

       There is no question that the Defendant’s age and health conditions place him

at a higher risk of serious illness or death than many other inmates. The Defendant

claims that, while the circumstances of the present offense qualified him for the

lengthy sentence imposed in 2001, the sentencing purpose of just punishment does

not warrant a sentence that includes exposure to a life-threatening illness.

      The Government claims that the motion should be denied in order to protect

the community. The Defendant was placed in the Florida Division of Youth Services

in 1975 at the age of 14 after he was charged with breaking and entering. The

Defendant’s history of violent adult convictions include robbery of a Taco John’s

restaurant, while armed with a weapon which he represented to be real. The

Defendant was convicted of robbery of another Taco John’s while threatening the

imminent use of force. The Defendant has a third robbery conviction wherein he

demanded money from a female employee’s cash register “or he would blow her

‘fucking face off.’” The Defendant also has a conviction for unlawful delivery of

LSD. Moreover, he has a burglary conviction along with two DUI convictions.

Subsequently, the Defendant was convicted of three counts of armed robbery and

sentenced to 15 years in the Illinois Department of Corrections. The Defendant also

has previous federal convictions for conspiracy to commit armed robbery and armed


                                          8
                       3:00-cr-30046-RM # 73   Page 9 of 11




robbery of a pharmacy, wherein he was sentenced to 30 years in the BOP. Then

came the three convictions in this case.

      The Defendant reported having substance abuse problems since his teenage

years, beginning with marijuana and later using LSD, speed, cocaine and heroin.

The Defendant has also been diagnosed with “anti-social personality” with “violent

temper outbursts.”

      In terms of post-sentencing developments, the Defendant’s motion states he

has been an excellent inmate. He has developed marketable work skills in UNICOR

where he has been complimented by his supervisors. He was recently assessed by

BOP as a “low risk” to re-offend. He has only had three discipline reports during

his entire term of incarceration, only one of which was in the last 15 years. The

Defendant is a certified International Organization of Standardization auditor and

has been a quality assurance inspector with UNICOR for 16 years in the following

areas: textile, automotive restoration, fleet restoration, graphic arts printing,

finishing (paint, powder and liquid) and office furniture and components. His

UNICOR supervisors have stated “they would like to have more workers like Mr.

Maisenbacher.” He is also a trained industrial millwright mechanic, press-brake

operator and punch and drill press operator. He also has food service experience.

Additionally, the Defendant has completed his GED and 46 supplemental

educational courses.


                                           9
                      3:00-cr-30046-RM # 73      Page 10 of 11




      The Defendant is also a skilled artisan who makes hand-crafted jewelry using

precious stones such as amethyst, garnets, lapis lazuli, tiger eye and pearls, among

others. The motion reports that Defendant’s cousin, Edna Dixon, sells similar

jewelry items and will assist the Defendant to market and distribute the goods. The

Court has received a letter from Ms. Dixon.

      The Defendant contends that the sentence he has already served is “sufficient,

but not greater than necessary,” to serve the purposes of sentencing under § 3553(a).

Alternatively, the sentencing purposes could also be served by an order of home

confinement as a condition of supervised release.

                                         (C)

      While the Defendant’s health conditions and the pandemic arguably present

extraordinary and compelling circumstances, the Court is unable to conclude that

compassionate release is warranted upon considering the applicable sentencing

factors. The Defendant’s extensive criminal history is difficult to comprehend given

that he has been incarcerated for more than 20 years. Based on that history of serious

felonies, sentencing factors such as deterrence and protection of the public warrant

denying the Defendant’s motion.

      The Court recognizes that Defendant appears to have made significant

progress during his current prison term and commends him for doing so. He has

certainly improved his chance to succeed upon his release. Moreover, given that the


                                         10
                      3:00-cr-30046-RM # 73     Page 11 of 11




likelihood of recidivism diminishes with age, the Defendant certainly is less likely

to commit a serious crime at 60 than he was at 40. However, the Court cannot

overlook the Defendant’s lengthy history of serious violent crimes.           Upon

considering the most applicable statutory sentencing factors, the Court concludes

that compassionate release is not appropriate as to the Defendant.

      Ergo, the Emergency Motion of Defendant Steven Wayne Maisenbacher for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) [d/e 67] is DENIED.

ENTER: December 11, 2020

      FOR THE COURT:
                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge




                                         11
